OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS

                        AUSTIN
6ou. (ice*Ii9tfilcppard
                      - Page P




        m    be dll*   he &all  within IJlx (6) monthtl
        from the data of pttrahase ot motor iacl8
        upollwllloharcmmdl~clalmad#         MdJet
        t&wafter*      file with the fAmp$?oller am
        arfidadtoowahfmmlumaybcprcuHb-
        cdby uw Gmptrell~.             8rldr++ldrrifdlall
        itwludc 0 ststwwt         aa co the wurw      or
        plaw of rtrduue or aequldtion of wab
        motor fuci aa4xlmrprupommotbarthm1in
        PrPpdl           tooterte&lolcs ever the hlghwy8
        OS Ws 38      6 te, that the lufknmatlon hated
        illthe attaohcd inroloc or cxwptioa $m
        trwwdcorrm~             aadtmmmxr@rlrlrhi8h
        oaldrpouwfwlrrrsused,utdthataopart
        of satdmotvcruel was used lapmpellblg
        rotor vchielea over the hlgbways of this
        State. 6aurtfidrritdlbe~titi
        by the lnwoiec ot uwption            sbowo rorcrred
        to, aad UroCarptrsllerraryrequWeofber
        aff-idavita      3x1woh fWt%~Pndtlme      mabemq
        deaaad~e,ar~dithe~that~
        slaS~1su-ejw4          u!dthatthetaxe86laimea
                   aasuau~beanpr54~*hr-caNmmIt#
        Ulahedmllritbindxty(66)aapiswe
        wurwt         or warrauk +or the ldtat duo
        cuu&Aaa~ ‘Lut tm
                        -~~v~(Ly2tihe
        fJwuthcdaaatherecf*           oadifmlc4twamwt
        s8a6tprwatedwablll             twelve (1e)monuas
        rtwatbe&tcthowo~              elall¶Kult~ltor-
         ?clth&s~tbethcl-afma
         ohm.IlbonmdedmwmebrfWl~~&er
         th8nai~(6)tmOx1fbt1irora thedsta Ot'por-
         ehamc 4r   proprlrtloadnolvfmcl*8ll
         warbe   lse where it appesswfrom the In-
         vot6corfmtu            the U'fzlda~toorotha~ tni-
         dw8c w~ittcd             t&at the imle or parohaee
         wasmadetmontbantdx(6)mcmth8prlcrto
         the date of tbe flung of the     lioatlnn
         for rtrfud in the ofti        T amptroller.
                                  al the
         MO refund of the tax ohall'be allored on
         motor fuel uocd In tutyregimtere6orlieemoe6
         motor mhielc or la auy motor tbhicla operat-
         eder int;cmdedtobcoperated    ipwb0leor   In
         pa-t upon any of the hipprays, roads and
         streets of t&lie6tdh =
        Artlale b69& ItCk6., rsm alearly designed to etap
thoruwingofthe    lta~tuofllmSt~tAonforraertainpsr-
ioditkrfb~tho~~paoainmose~ra~wor
aat%on exlstcd uutll woh fire us 8 raprcmenktive pcrwa
bwmec qua-        mad Qlpsmnld to protoot him inferemts in
muoh etume of sution.   It0 OpCmti+e CfhCt  %a lislltedeole-
13 to pure 0t&utes0f llnrit&~o& and tba qrrcstlon,   there-
io r e,
      to b edc tc mlncisdwhcthor or mot fb elfrtutory th e
flxcd by 6ubmwtlon (6) oi Arttale 706Ba-14 Vcroon*s Autw-
&&cd Citil Sfatutee,hcreia8bWo quoted, im to be re~rded
as a llmltafion period for tbo bringin of aotions em ae to
make suoh &at&e   a statute ot lImitatLb
          Thetemalimit8t%o~     neaam the tennrt tbe endot
rhUhn0uMcm8tluor~tSnequit~a~1                bemalatniasd
StatutesoflimU&l.onare     lt8tutew ofrepo*,    their rrmotion
-Pwpo--actQP-                  tit&2 pcriodm WIthin vbieb act-
iansinaybepr~~~U~~       88 Tc6allr~p.w717&
           rho rcfmd of the motor mea tw to mrtd.u fworoa
permn80ruluwe0Ppersolls        u*          motor fuel in statioaury
gssoa&inw,    traeton~usedforagriuulturalpurposes,mobr
bsrtm# airQra&    et%, b act .r.srtter        of rlgb& to wroroe
whhh a~bdllmbt ticaction tiille,       but   anther i8 8 oos~mon
or aibtter of gram st the hub&a of the Legbl8ttwq          rhleh da
be 8t UIy    tlms tithdrMn.          It    %.e elW(PkrJ    that more~ty
IPZKI~~~$XG~~S         srdt, Meptby     ifs 00nment, aada   oornaat
sppearlq In the R&md         8tatutc uder cemidcrat~       or ewe-
where, horwttltbe         midthat    pemonmhrtin~aadholdingn
alriplforr&mdefmotor fuel tamw 8repermun~9n~~o
favortherema         ber~umeofautloa~,       ritMnt&e languageof
ktiolefiasf4      R . c. 6.0 mo  M  to make the fetus of mueb otalto*e
8por8tke a@.aatthe t;taelSmitfixed takderthe Refkmdpm-
rialonm oftheakotiw Fuel TaxLaw, for the ~fllnrp:o~reftmd
C3&S.

             6ubdA~ision      (a)   of    Artlalo   7066a-1%   Vernon*6   Anno-
tatcdCivll     6tstutc~       amrcly firee a mpw%sl statutorytSme
orlhitation qml*lngtherW4mdprhilege           aooorded there-
by, In ozmntradietlnotioa
                        to general 8tatute~e of llrnitatloan
tQr tha filingofeause~ ofaation ofdaniffartedtypee. Thla
distlnotion is pointea out by the m&bor%tibO as tallows~
                  .A wldc dl&Anctlon  exl6fs botmca
             pure statut8soPl.kPitstion aad special
             ctatuturyliDEit.ationaquali~g    a glron
             right. ln thelstter inmtame time 10
    ‘/   Him. Gco. il. Gheppsni - Page 4
/




                  madcall cs8enw of the l=l#tt erwted 8ad
                  thelsmatsttoniaom   -t         arto?tllc
                  statute or qroww  t out of d.ch tbc ra&lt
                  luquwu8aulM~w~tthorc~am
                  H.&t      of satlaa   wh8twu   lmdapwdwt of the
                  lirit8tWl.         rlmp8eoftbes%8autoaypeF-
                  -0parkq             therolbrg tecptbe
                  mt       titO60-.         To mtlohl¶miadielm aA0
                  ruluor1u    gcwernhgpurel sktute80f1301-
                  t8Uor4 8pplla8hle to 8ll alameaof   autlon~
                  hBT0 M 8pplae.loa   they ml-efo be detcmancd
                  ~uleluofthe       pi8octaMrwhl6hulerQ#lt
                  ofMuoauo~orthm         ealtt¶Wfrn8rndq sad
                  ucaottobetrwtcduu8wadnrely~l?ccMn
                  they arc rrtt apccl8ll plwdea. They arc act
                  sllbjcet tc tk d&Mb J :tlw mad -      thwll&b
                  whid~&t~edfacptofordihorf~Wtutew~oiltPi-
                  tatioamyk8tolAcd#     mQr* 1tms#     Matbey
                  beembdarar~proefoffr8mb           Whdmra
                  paraeul8rlssnitatsAmoftimof.st.etaregnn¶-
                  tldu     aput      oftiJ0 gm           8atuteof15nita-
                  u o a s o r a m l q u a l~o 8u o a   o r 8 p u t.lc u lu
                  r A& lt lu t’a d   detc mla ed~th c lp q p ng a n-
                  p ll*     a nd fr w th e o o nnc o tlo a In whiah It i8
                               ~C.J.p.66t$;lWoodooLSmi~Wm
                  (pd&)p1:          PetereV. B~D      134 redma




                                                 xourm   Tory   truly